FILED
                                                                      United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                             April 16, 2015
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
RONNY DARNELL,

     Plaintiff - Appellant,

v.                                                          No. 14-6195
                                                    (D.C. No. 5:12-CV-01065-M)
JUSTIN JONES; DON SUTMILLER;                               (W.D. Okla.)
JANET DOWLING; KATRYNA FRECH;
JAMES SMASH; MICHAEL ADDISON;
BUDDY HONAKER; JAMES
KEITHLEY; JOEL B. McCURDY,

     Defendants - Appellees.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, TYMKOVICH, and PHILLIPS, Circuit Judges.
                  _________________________________

      Ronny Darnell, also known as Phoebe Halliwell, appeals the dismissal of her

42 U.S.C. § 1983 suit. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                           I

      Darnell, a state prisoner appearing pro se,1 asserts that her constitutional rights

were violated by Oklahoma Department of Corrections (“ODOC”) employees.

      *
        After examining the briefs and appellate record, this panel determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R.
App. P. 32.1 and 10th Cir. R. 32.1.
Darnell identifies as a male to female preoperative transsexual with Gender Identity

Disorder (“GID”). She alleges that Oklahoma prison officials have refused to

provide her with appropriate medical treatment for GID, including hormone therapy

and consultation with a specialist experienced in treating individuals with GID.

      On April 19, 2012, Darnell filed a “Request to Staff” inquiring about the

denial of her request for GID treatment. Dr. James Smash responded that “[n]o one

is being treated in [the Department of Corrections] for this as far as I know,” and

informed Darnell that she was “welcome to go higher in mental health if not

satisfied.” Darnell then filed an “Offender Grievance Report Form” requesting that

Dr. Smash be directed to provide treatment. This request was denied by Katryna

Frech, who wrote that “[g]eneral counseling is not provided for individual issues that

are not mental health in nature.”

      Darnell attempted to appeal the denial of her request to the Administrative

Review Authority at ODOC. On June 5, 2012, the appeal sent by Darnell was

returned unanswered and accompanied by a document informing Darnell that medical

grievances must be submitted to the Chief Medical Officer (“CMO”) at a specifically

provided address. Darnell alleges that she was misinformed by a law library

supervisor as to where her appeal should have been sent, and that after the return of

the appeal, she again requested that prison staff fax the document to the CMO.




      1
       We construe Darnell’s pro se filings liberally. See Hall v. Bellmon, 935 F.2d
1106, 1110 (10th Cir. 1991).
                                          -2-
Darnell never mailed her appeal to the CMO; instead, she filed an action in the

district court.

       On defendants’ motion for summary judgment, a magistrate judge

recommended that the complaint be dismissed based on Eleventh Amendment

immunity to the extent that Darnell requested monetary damages, that the remaining

federal claims be dismissed for failure to exhaust administrative remedies as required

by the Prison Litigation Reform Act (“PLRA”), and that the court decline to exercise

supplemental jurisdiction over Darnell’s state-law claims. The district court adopted

these recommendations and dismissed the complaint. Darnell now appeals.

                                          II

       We review the district court’s summary judgment decision de novo. Willis v.

Bender, 596 F.3d 1244, 1253 (10th Cir. 2010). In conducting this review, we take

the evidence in the light most favorable to Darnell, the party opposing summary

judgment. McCarty v. Gilchrist, 646 F.3d 1281, 1284 (10th Cir. 2011). “Summary

judgment is appropriate when there is no genuine issue of material fact and the

movant is entitled to judgment as a matter of law.” Id. at 1284-85 (quotation

omitted).

       On appeal, Darnell meaningfully challenges only the district court’s dismissal

for failure to exhaust and has thus waived review of all other issues. See Adler v.

Wal-Mart Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998) (“Arguments inadequately

briefed in the opening brief are waived.”). Our review of a dismissal under the

PLRA for failure to exhaust administrative remedies is de novo. Patel v. Fleming,

                                          -3-
415 F.3d 1105, 1108 (10th Cir. 2005). The PLRA requires a prisoner to exhaust all

available administrative remedies before bringing suit with respect to prison

conditions. 42 U.S.C. § 1997e(a). Exhaustion under the PLRA requires “compliance

with an agency’s deadlines and other critical procedural rules.” Woodford v. Ngo,

548 U.S. 81, 90 (2006). “An inmate who begins the grievance process but does not

complete it is barred from pursuing a § 1983 claim under the PLRA for failure to

exhaust [her] administrative remedies.” Jernigan v. Stuchell, 304 F.3d 1030, 1032

(10th Cir. 2002).

      We agree with the district court that Darnell failed to exhaust her

administrative remedies. ODOC has adopted a multi-step process through which an

incarcerated individual may seek formal review of complaints relating to conditions

of confinement. As part of this process, an incarcerated individual seeking to appeal

a decision pertaining to a medical grievance must submit the appeal to the CMO

through the U.S. Postal Service. Because Darnell failed to mail her appeal to the

CMO, that appeal was returned to her unanswered but accompanied by a form that

explained why the appeal was being returned and provided her with the proper

address for the CMO. She never mailed her appeal to the proper address.

      Darnell contends that prison officials prevented her from exhausting required

administrative remedies. See Little v. Jones, 607 F.3d 1245, 1250 (10th Cir. 2010)

(“Where prison officials prevent, thwart, or hinder a prisoner’s efforts to avail

h[er]self of an administrative remedy, they render that remedy ‘unavailable’ and a

court will excuse the prisoner’s failure to exhaust.”). Specifically, Darnell contends

                                           -4-
that after her appeal was returned, she submitted a formal request to staff asking a

prison official to fax her document to the CMO. This argument is unavailing.

Darnell does not contend that she was prohibited from mailing her appeal to the

CMO though threats or intimidation. See Tuckel v. Grover, 660 F.3d 1249, 1252

(10th Cir. 2011). It is undisputed that Darnell did not resubmit her appeal to the

CMO pursuant to the ODOC process that directs such appeals to be “submitted in a

separate envelope and mailed through the U.S. Postal Service.”

      Because Darnell failed to exhaust her administrative remedies as required by

the PLRA, we do not reach the merits of her claims.

                                          III

      The decision of the district court is AFFIRMED. Darnell’s motion to proceed

in forma pauperis is GRANTED. We remind Darnell that she remains obligated to

continue making partial payments until the entire filing fee has been paid.



                                            Entered for the Court



                                            Carlos F. Lucero
                                            Circuit Judge




                                          -5-